
	
		II
		110th CONGRESS
		1st Session
		S. 2060
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2007
			Mr. Feingold (for
			 himself, Mr. Lieberman,
			 Mrs. Lincoln, Mr. Dodd, and Mr.
			 Obama) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to establish a Volunteer Teacher Advisory Committee. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Teachers at the Table
			 Act.
		2.Volunteer
			 Teacher Advisory CommitteeThe
			 matter preceding part A of title I of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 6311 et seq.) is amended by adding after section 1004
			 (20 U.S.C. 6304) the following:
			
				1005.Volunteer
				Teacher Advisory Committee
					(a)EstablishmentThe
				Secretary shall establish an advisory committee, to be known as the Volunteer
				Teacher Advisory Committee (hereafter in this section referred to as the
				Committee).
					(b)Duties and
				focusThe duty of the Committee shall be to monitor the effects
				of this Act, on the ground and in classrooms, and the focus of the Committee
				shall solely be on children and families.
					(c)Membership
						(1)In
				generalThe membership of the Committee shall consist of 20
				public elementary school or secondary school classroom teachers who—
							(A)are past or
				present Teachers of the Year; and
							(B)who have
				submitted an application to the Secretary to serve on the Committee.
							(2)List;
				appointmentThe Secretary shall compile a list of teachers
				submitting applications under paragraph (1)(B). The members of the Committee
				shall be appointed as follows:
							(A)The Secretary
				shall appoint 4 teachers from the list.
							(B)The Majority
				Leader of the Senate shall appoint 4 teachers from the list.
							(C)The Minority
				Leader of the Senate shall appoint 4 teachers from the list.
							(D)The Speaker of
				the House of Representatives shall appoint 4 teachers from the list.
							(E)The Minority
				Leader of the House of Representatives shall appoint 4 teachers from the
				list.
							(3)Representation
				requirementThe members of the Committee shall represent diverse
				and multiple geographic, grade level, and specialty areas.
						(4)TermEach
				member of the Committee shall serve on the Committee for a 2-year term.
						(d)Annual
				reportThe Committee shall submit to Congress and the
				Secretary—
						(1)on an annual
				basis, a report on the monitoring carried out under subsection (a); and
						(2)on a quarterly
				basis, updates on that monitoring.
						(e)Authorization
				of fundsOf the amounts appropriated to, and available at the
				discretion of, the Secretary for programmatic and administrative expenditures
				for fiscal years 2008 through 2012, a total of $500,000 shall be used to
				establish and carry out the functions of the Committee established under this
				section.
					.
		
